DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Examiner considers all the claims to recite patent-eligible subject matter under §101.
Independent claim 1, and claims depending therefrom, recite subject matter already indicated allowable.
New independent claims 21 and 28, and claims depending therefrom, are patent-eligible, at least because they integrate any abstract ideas into practical applications.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Note that, in the following rejections, the highlighting indicates differences from the exact claim language, or items involved in an obviousness argument.
Claims 28-29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharyya et al. (2020/0285997).
Regarding claim 28, Bhattacharyya et al. disclose a method, comprising:
receiving historical usage data associated with a plurality of engines (recorded vessel engine data; see paragraph 507);
using, based on the historical usage data, a trained engine monitoring model (machine learning model; see paragraph 507) to identify a usage profile that indicates a potential failure of an engine type (anomalies, possibly including engine failure; see paragraph 507),
wherein the usage profile identifies an operational range (restriction of engine parameter values; see paragraph 507) associated with operating one or more of the plurality of engines;
receiving, from a machine, usage data (engine operating data; see paragraph 362; and/or sensor data; see paragraph 506) that includes a measurement (sensor data; see paragraph 506) of an operating parameter for an engine of the machine;
determining that the engine is configured to operate according to the operating profile (see paragraph 507), ... ; and
predicting, based on determining that the engine is configured to operate according to the operating profile and based on the measurement and the operational range, that the engine is likely to fail within a certain time period (predicting anomalies, including predicting engine failures; see paragraphs 420, 506-507, and 509).

Bhattacharyya et al. do not disclose the highlighted limitations:
the operating profile being associated with a request to optimize performance, to optimize useful life, or to balance performance and useful life

Bhattacharyya et al. disclose engine metrics being result-effective variables (see paragraph 512).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Bhattacharyya et al., such that the operating profile being associated with a request to optimize performance or to optimize useful life, because it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).  KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 29, Bhattacharyya et al. further teach the method of claim 28, wherein the operating parameter comprises at least one of: 
a speed of a component of the engine (RPM; see paragraph 512); 
a temperature of a component of the engine; 
an emissions metric associated with exhaust from the engine; or 
an intake metric associated with an intake of the engine.

Regarding claim 34, Bhattacharyya et al. further teach the method of claim 28, further comprising: sending, to a user interface of the machine, a notification that the engine is likely to fail (alert; see paragraph 482).






Allowable Subject Matter
Claims 1-5, 7, and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "identifying, from the usage data, a usage pattern of the engine; determining, ... , a usage score ... , wherein the usage score is representative of a remaining duration of operability of the engine; determining that the usage score satisfies a maintenance threshold; and causing the machine to receive a maintenance service associated with the engine", in combination with the remaining claim elements as set forth in claim 1, and claims 2-5 and 7 depending therefrom.
The prior art does not disclose or suggest, "identifying, from the usage data, a usage pattern of the engine; determining, ... , a usage score ..., wherein the usage score is representative of a remaining duration of operability of the engine; and causing the machine to receive a maintenance service based on the usage score", in combination with the remaining claim elements as set forth in claim 21, and claims 22-27 depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 30-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not disclose or suggest, "determining an optimal operational configuration based on the measurement, wherein the optimal operational configuration identifies settings for ... other operating parameters of the engine that reduce a probability of failure ... in association with the operating parameter", in combination with the remaining claim elements as set forth in claim 30, and claims 31-32 depending therefrom.
The prior art does not disclose or suggest, "the request to optimize useful life being a request to prevent changes in operating parameters that cause damage to the engine", in combination with the remaining claim elements as set forth in claim 33.

Response to Arguments
Applicant’s arguments, see remarks, filed 7/5/22, with respect to the 101 and art rejections of claim 1 have been fully considered and are persuasive.  The 101 and art rejections of claim 1 and claims depending therefrom have been withdrawn.  Regarding Applicant’s remarks on page 11 of the reply, paragraph “As agreed...”, Examiner agrees that claim 1 has been placed in a condition indicated allowable, as discussed in the interview.
Regarding Applicant’s remarks on page 11 of the reply, paragraph “As discussed...”, Examiner agrees new independent claim 21 and claims depending therefrom are allowable.
Regarding Applicant’s remarks on page 11 of the reply, paragraph “Regarding new independent claim 28...”, Examiner agrees that claim 28 recites patent-eligible subject matter, but disagrees that it is allowable over prior art.  See the foregoing art rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369. The examiner can normally be reached M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEOFFREY T EVANS/               Examiner, Art Unit 2852          

/ROY Y YI/               Primary Examiner, Art Unit 2852